Citation Nr: 1642265	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for coronary artery disease, rated 10 percent prior to March 16, 2015, and 30 percent as of March 16, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for coronary artery disease and assigned a 10 percent rating effective March 22, 2010.  A 30 percent rating was granted effective March 15, 2015.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is of record. 

In April 2014, the Board remanded this matter for additional development.

The issue of entitlement to an earlier effective date than March 22, 2010 for the grant of service connection for coronary artery disease has been raised by the record in Appellant's August 2016 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Board finds that the requests of the Board's April 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

The examiner who conducted the March 2015 VA examination reported that aspirin was the only continuous medication required for control of the Veteran's heart condition.  The Veteran's June 2014 medical records list other such medications, including Atorvastatin, to decrease risk for heart attack, and Lisinopril/Hydrochlorothiazide, to treat congestive heart failure.  The Veteran testified about the new, prescriptive medications at the May 2013 hearing.  Accordingly, the VA examiner was not able to perform a comprehensive examination and provide an opinion based upon a complete factual background.  Therefore, the VA opinion is based on an incomplete factual background.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination and opinion that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and current severity of any coronary artery disease with a medical doctor specializing in cardiology, who has not previously examined the Veteran.  All indicated tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report, including specifically a January 2014 medical record noting that shortness of breath with exertion may have been worse than last year; a March 2013 medical record indicating two contrary views of a myocardial ischemia diagnosis following an exercise electrocardiogram for exertional dyspnea; November 2012 and April 2010 private medical records diagnosing coronary artery disease; and a November 2001 private medical record diagnosing atherosclerotic disease.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a METs level that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should provide an ejection fraction.  The examiner should state the frequency of any episodes of congestive heart failure.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

